The opinion of the court was delivered by
Williams, Ch. J.
The question presented in the first plea in bar was virtually decided in the case of State vs. Batcheldor, 6 Vt. Rep. 479. It was held there'that a justice of the peace had jurisdiction of a complaint in behalf of the state, where the fine on conviction was payable to the treasurer of the town in which the justice resided. The same reason would apply to the case of a juror. The practice in this state has always been, when a jury was required in a criminal case pending before a justice of the peace to select them from the town where the trial is had. The statute requires that they should be taken from the freeholders of the vicinity, and this has been considered as intending, of the town. Very great inconvenience, delay and expense would result from any law which required that in trials for petty offences the jury should be selected from the neighboring towns. In all prosecutions where a fine may be imposed, if payable to the county or state *169treasury, there may be a very trifling interest in every inhabitant of i J J ^ -i- J i • • i J i-iii the county or state, and it an objection on that account should be sustained, the punishment by fine must be abolished. We however, that this is not required. The interest which a juror might be supposed to have in such a case is contingent, as the justice may bind over, even after a verdict, and the interest and feeling which all men fit to be selected- as jurors will naturally have to promote public justice and protect the innocent, would overbalance any pecuniary interest which they might have in a small fine, such as a justice of th.e peace can impose. But furthermore, if the defendant was correct in his views in relation to the propriety of summoning the jury from another town, it is very clear*, that here is not the place to present that question. It would in that case only be an irregularity in the proceedings of the magistrate, which should have been objected to at that time, or some measures should have been taken to vacate his proceedings. It is clear that it cannot make them void, or justify the respondent in refusing to appear agreeably to the condition of his recognizance, when thereto required.
The second plea in bar is liable to two objections. - In the first place it contradicts the record as set out. If the respondent was remanded into custody, in discharge of the bail, it should so have appeared by the records of the court. As this does not so appear, any averment of a fact, which , should, if it existed, appear by the record, and which does not so appear, is contradicting the record. Moreover, it is directly contrary to the record. The conduct of the grand juror or the constable is wholly irrelevant. Whatever conversation they may have had with the respondent, or what they may have said or done, is of no importance whatever. And a plea of imputing fraud to the court is wholly inadmissible. Though a judgment may be impeached for fraud in the party, though it may be shown that a court were imposed on by the fraud of the party, yet it would be grossly improper to impute fraud directly to the court. This plea is entirely objectionable on this ground. Fraud is directly charged on the magistrate, who is represented as conniving with the constable and grand juror to subject the bail of the respondent rather than pronounce the judgment of the law on his conviction.
Neither plea can be sustained, and the judgment of the county court is affirmed.